Citation Nr: 0843561	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  03-36 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis, 
on a direct basis and as secondary to service-connected 
asthma with bronchitis.

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease (GERD) 
and Barrett's esophagus, on a direct basis and as secondary 
to service-connected asthma with bronchitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
The Board was notified in April 2008 that the veteran was 
employed at the Waco RO and that his claims folder would now 
be serviced by the Houston RO.

The veteran appeared and gave testimony before the Board in 
May 2006.  A transcript of that hearing is of record.  The 
Board first considered this appeal in July 2007 and 
determined that additional development of the medical record 
was required before a decision could be rendered.  As such, 
the matter was remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  Unfortunately, the requested 
medical opinions with supporting rationale were not obtained 
prior to the case being returned to the Board.  As such, 
while the Board apologizes for further delaying a decision in 
this matter, a second remand is required pursuant to Stegall 
v. West, 11 Vet. App. 268 (1998) as will be discussed in 
detail below.

As was previously noted in the July 2007 remand decision, on 
multiple occasions throughout the current appeal, the veteran 
has asserted that his gastroesophageal reflux has worsened 
his service-connected asthma with bronchitis.  The Board 
construes these statements as constituting an informal claim 
for entitlement to an increased rating above 10 percent for 
the service-connected asthma with bronchitis.  While this 
increased rating claim was referred to the RO for appropriate 
action in the July 2007 remand decision, there is no 
indication in the record that any action was taken with 
respect to this matter either by the RO or by the AMC.  
Accordingly, this increased rating issue is again referred to 
the RO/AMC for appropriate initial action.  

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

The veteran claims entitlement to service connection for 
pulmonary fibrosis and GERD, both either directly related to 
his service or as secondary to his service-connected asthma 
with bronchitis.  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Service connection may also be granted for a 
disability medically shown to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  Effective October 10, 2006, the regulations 
also provide for the award of secondary service connection 
based on aggravation of a nonservice-connected disability by 
a service-connected disability.  See 71 Fed. Reg. 52744-
52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. § 
3.310(b)).  

The medical evidence shows that the veteran has complained of 
throat problems since at least 1966, been diagnosed as having 
Barrett's esophagus and GERD since 1975, and that there has 
been x-ray evidence interpreted as consistent with pulmonary 
fibrosis periodically with VA treatment records including 
pulmonary fibrosis as a continuing diagnosis.  The veteran 
has provided VA with a number of articles regarding 
associations between the various disabilities.  Because the 
evidence includes an indication that the veteran has current 
disabilities that may be associated with his service-
connected asthma, the Board ordered that he be provided both 
a respiratory examination and a gastrointestinal examination 
to determine the nature and etiology of current disabilities.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Board's remand orders stated that a "complete rationale 
should be provided for all opinions expressed."

In December 2007, the veteran was provided a single physical 
examination with an internal medicine physician.  Although 
the physician reported that the claims folder was examined, 
she did not provide a discussion of the medical history as it 
relates to the claims on appeal nor did she make any 
reference to medical literature and/or the treatise evidence 
provided by the veteran.  Furthermore, the physician rendered 
four opinions without providing any rationale for those 
opinions.  

In January 2008, the veteran complained to VA that the 
December 2007 examination was inadequate in that it was 
cursory and did not include current testing.  Following a 
complete review of the record, including the Board's remand 
orders, the Board finds the examination report to be 
completely inadequate given the paucity of physical findings 
reported, as well as the merely conclusory medical opinions 
that were provided in response to the questions asked by the 
Board that fail to address the evidence or treatise evidence 
of record.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as the 
head of the Department.  Additionally, the Court stated that 
where the remand orders of the Board or the Court are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

In light of the fact that the veteran was not provided either 
a respiratory examination or a gastrointestinal examination 
and because the examining internist did not make an attempt 
to support her opinions and/or reconcile the evidence of 
record, the Board finds that its remand orders were not 
complied with and that a second remand is unfortunately 
required.  Upon remand, it is imperative that opinions be 
rendered that address the veteran's claims, the medical 
evidence of record, and the treatise evidence showing an 
association between the various disabilities here at issue.  
It is important to point out that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).

The evidence of record shows that the veteran has been 
treated by Dr. Gerald Kiel, a private physician, for many 
years and VA has obtained his records dated from 1998 to 
2004.  The veteran advised VA in August 2007 that, "all 
pertinent information from Gerald Kiel is included in the 
file."  In January 2008, however, the veteran submitted a 
treatment note from Dr. Kiel dated in April 2005 that speaks 
directly to the veteran's claim of entitlement to service 
connection for pulmonary fibrosis.  Accordingly, the Board 
finds that another request needs to be made to obtain the 
most recent records from Dr. Kiel.  

Accordingly, this case is REMANDED for the following action:

1.  Seek appropriate authorization from 
the veteran to obtain all of his 
treatment records from Dr. Kiel dated 
from January 2004 to the present.  Obtain 
all records and associate them with the 
claims folder.  

2.  Schedule the veteran for a 
respiratory examination to be conducted 
by a respiratory/pulmonary specialist 
to determine the nature, extent, and 
etiology of any pulmonary fibrosis that 
he may have.  The claims folder must be 
made available to the examiner for 
review.  All indicated tests and 
required x-rays, if any, should be 
conducted.  

All pertinent fibrosis pathology should 
be noted in the examination report and 
the examiner should state whether a 
current or past diagnosis of fibrosis 
is appropriate.  The examiner is 
specifically requested to comment on 
the VA treatment records showing a 
diagnosis of pulmonary fibrosis, as 
well as the April 2005 note from Dr. 
Kiel stating that x-rays were 
consistent with pulmonary fibrosis.  
The examiner is also requested to 
explain the various findings and 
interpretations of the presence and 
absence of pulmonary fibrosis contained 
in the medical record.

	If a diagnosis of pulmonary fibrosis is 
appropriate for any time period, the 
examiner should express an opinion as 
to whether it is at least as likely as 
not, i.e., at least a 50 percent 
probability or greater, that 

a)	such disability is related to an 
event, injury, or disease during 
service, including the veteran's 
service aboard various military 
ships.  See T. at 9-11 (regarding 
the veteran's testimony concerning 
any potential in-service asbestos 
exposure); and/or

b)	such disability was caused or 
aggravated by the veteran's 
service-connected asthma with 
bronchitis.  

A complete rationale must be provided 
for all opinions expressed.

3.  Schedule the veteran for a 
gastrointestinal examination to be 
conducted by a gastrointestinal 
specialist to determine the nature, 
extent, and etiology of any 
gastrointestinal disorder diagnosed, to 
include GERD and Barrett's esophagus.  
The claims folder must be made 
available to the examiner for review.  
All indicated tests, if any, should be 
conducted.  

The examiner is specifically requested 
to comment on the records showing 
complaints of throat problems in the 
1960's; treatment records showing an 
association between GERD and asthma 
(July 24, 1992), and an association 
between GERD and bronchitis 
(September 16, 1994); and the treatise 
evidence regarding an association 
between gastrointestinal disabilities 
and asthma.

All pertinent gastrointestinal 
pathology should be noted in the 
examination report.  The examiner is 
requested to express an opinion as to 
whether it is at least as likely as 
not, i.e., at least a 50 percent 
probability or greater, that 

a)	any diagnosed disorder is related 
to an event, injury, or disease 
that occurred during service, 
and/or 

b)	any diagnosed disability was 
caused or aggravated by the 
veteran's service-connected asthma 
with bronchitis.  

A complete rationale must be provided 
for all opinions expressed.

4.  When the development directed above 
has been completed, review the claims on 
the basis of the additional evidence.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and a reasonable opportunity to 
respond should be afforded before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  A veteran has the right to submit additional 
evidence and argument on any matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

